Citation Nr: 1546490	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  13-28 381A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether the Veteran is mentally competent to handle the disbursement of disability benefit funds from the Department of Veterans Affairs (VA).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California which confirmed a previous finding of incompetency for the purposes of managing VA funds.   


FINDINGS OF FACT

The preponderance of the competent evidence of record, medical and lay, shows that the Veteran lacks the mental capacity contract or to manage his own affairs, including disbursement of funds without limitation.


CONCLUSION OF LAW

The Veteran is not competent to handle the disbursement of VA disability benefit funds.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.353(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist are not applicable to competency determinations because an applicant for restoration of competency is not seeking benefits, but, rather, is seeking a decision regarding how his benefits will be distributed.  Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  

The Veteran is currently in receipt of disability benefits commensurate with his 100 percent service-connected paranoid schizophrenia.  The Veteran was originally found incompetent to handle the disbursement of funds in an April 2002 rating decision.  The Veteran did not file a notice of disagreement with the decision and no new and material evidence was received within the appeal period.  Thus, the April 2002 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 38 C.F.R. § 3.156, 20.1105; Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  A fiduciary was subsequently appointed to manage disbursement of the Veteran's disability compensation.  In September 2010, shortly after moving out of a rest home and into his own apartment, the Veteran requested that disbursement of his funds be returned to his control.

A mentally incompetent person is one who because of injury or disease lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353(a).  Unless the medical evidence is clear, convincing, and leaves no doubt as to the persons incompetency, the rating agency will make no determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353(c).  Determinations relative to incompetency should be based upon all evidence of record and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization, and the holding of incompetency.  38 C.F.R. § 3.353(c).  There is a presumption in favor of competency.  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency. 38 C.F.R. § 3.353(d); see also 38 C.F.R. § 3.102.

Upon review of the evidence of record, the Board finds that the Veteran's condition has not materially changed since the initial decision to appoint a fiduciary and that the Veteran remains incapable of managing his own affairs, including the disbursement of funds without limitation.   

At the time of his initial competency determination, a letter from the Veteran's treating physician stated that the Veteran was incapable of handling financial matters and should have a fiduciary appointed.  He noted that during the previous two years the Veteran had signed his entire disability check over to the operator of an unlicensed rehabilitation facility where the Veteran was staying.  In treatment notes the doctor stated that the Veteran was unable to verbalize a coherent plan for food, clothing or shelter because of gross disorganization.

A conservatorship investigation in August 2001 noted that the Veteran frequently gave money away and had previous episodes of homelessness, drug and alcohol abuse, disorientation and delusion.  The investigator found no other alternative for conservatorship as the Veteran was unable to indicate a realistic plan for providing for his basic needs and had been victimized in the past.  

An April 2002 field examination at the Veteran's rest home for the mentally disabled noted episodes of being delusional, paranoid, confused, disoriented and noncompliant with medications, although the Veteran's condition was reported to be stable and controlled with medication.  The Veteran was capable of managing 3 dollars per day but was unaware of the approximate amount of his income.  The examiner opined that the Veteran did not have the capacity to prudently manage his funds due to a long history of using poor insight, poor judgment and non-compliance with medications.  The examiner noted that the Veteran's kind and generous nature but had been a hindrance more than a help in this regard as he had previously given away his money, belongings and furnishings and had been severely beaten and robbed.  The examiner concluded that the services of a fiduciary were required for his protection.
 
Periodic field examinations since April 2002 have been conducted and thus far none of the examiners have found the Veteran to be fully capable of managing his own funds and each has stated that a fiduciary is in the Veteran's best interests.

In early 2010 the Veteran moved out of the rest home into his own apartment.  It appears that his bills and rent are paid by his fiduciary and the Veteran is given a few hundred dollars per week for meals and spending on personal effects.  The Veteran maintains that this is not enough money to live on.   

In September 2010, not long after the Veteran moved, he requested control over his funds.  In October the Veteran reported hearing voices coinciding with his move to the new apartment and checked in to an inpatient VA treatment center.  He reported drinking and smoking marijuana since his departure from the rest home. 

Following his return to his apartment the Veteran began undergoing periodic outpatient therapy where he vacillated on whether he wanted to be rid of his fiduciary.  Reports from those sessions indicate doubts from the Veteran's treatment providers that he would spend his money wisely and concerns that he would give the money away or spend it on big ticket items were specifically mentioned.

The most recent field inspection occurred in October 2012.  The examiner noted that the Veteran had some comprehension of his finances and some capacity to handle funds butstill had significant limitations.  The report ultimately concluded that a fiduciary was still necessary. 

Shortly thereafter the Veteran again checked himself into crisis housing after he began hearing voices and feeling that "things were coming apart."

The record contains ample evidence that the Veteran has been incapable of managing his finances in the past with disastrous results and although his situation seems to have improved, none of the medical and lay evidence of record endorses the Veteran's point of view that he is capable of managing his funds without limitation or guidance.  The Veteran suffers from a seriously debilitating illness that by definition is productive of total social and functional impairment and has forced him to return to inpatient care more than once since leaving assisted housing.  Without any statements to the contrary from his fiduciary, his treating physicians, or any field investigators, the Board must defer to the definitive medical opinion of record and the supporting mental health and conservatorship assessments and conclude that the Veteran is incapable of managing his own funds without limitation.  Thus, the Veteran is not competent for the purpose of handling the disbursement of his VA benefits.  38 C.F.R. § 3.353(a).  


ORDER

The appeal is denied.


____________________________________________
Steven D. Reiss
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


